Action to recover for personal injuries and property damage, tried in the City Court of Yonkers by the court without a jury. The appeal is by plaintiff from the judgment in his favor on the ground that the award of $200 is inadequate. Judgment, in so far as appealed from, unanimously affirmed, with costs. This court adopts the findings and conclusions printed at folios 44-46 of the record on appeal, as a matter of appellate power. No opinion. Appeal from the order granting defendant’s motion to amend the findings of fact after judgment had been entered thereon dismissed, without costs. The matter has become academic. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.